Order entered January 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01435-CV

                           MANISH KUMAR KARDAM, Appellant

                                                V.

                         MICHELLE LYNN LOFSTROM, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-55748-2018

                                             ORDER
       On December 18, 2018, we ordered Collin County District Clerk Lynne Finley to file an

amended clerk’s record that did not disclose confidential information and complied with the trial

court’s protective order. The protective order provides that “1. all places of employment or

business addresses; 2. all school/daycare addresses; and 3. all residential addresses and telephone

numbers” are to be stricken from “any and all public records, including any electronic records

maintained by the Clerk of the Court.” The protective order further provides such information

shall be kept “for use only by the Court.”

       Rather than filing a redacted record that does not contain the confidential information,

Ms. Finley filed a sealed record containing the confidential information and an unsealed

amended record containing the remaining documents.          Because the sealed record does not
comply with the protective order, we STRIKE that record as well as the amended record. We

ORDER Ms. Finley to file, no later than January 23, 2019, a single amended unsealed clerk’s

record with the confidential and sensitive information stricken. See TEX. R. APP. P. 9.9; TEX.

FAM. CODE ANN. § 85.007.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finley and the

parties.

                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE